DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 19th, 2022 have been fully considered but they are not persuasive. 
Applicant argues Norem fails to teach the limitation “a plurality of first holes in the plate, and a plurality of second holes in the web, wherein the pairs of the first and second holes are aligned.” This argument is not persuasive. As stated in the previous office action mailed April 19th, 2022, the planetary carrier is constructed of a plate and a web (110, 204, 205, 206) and a plurality of frame segments (center of 202) that couples the plate and web. The holes of the plate (at the top of 110) and the holes of the web (at the bottom of 110) are visibly aligned, and are used to house the bearing portion of the respective gears. See the annotation below:

    PNG
    media_image1.png
    288
    316
    media_image1.png
    Greyscale


	Additionally, on updated search, Kleine-Brockhoff (US 8814747) was found which includes a planetary gearing carrier and shaft configured as one piece. The carrier includes a shaft (17), plate (11a), a web (11b) with aligned holes extending through each of the plate and web (holes 14). The carrier is further constructed of frames (12) that are spaced around the circumference and connect the web and plate together. As shown in Figure 5, the cross-section indicates no lines or demarcations, establishing a one-piece member. While this art has not been used in the instant rejections, the reference has now been made of record demonstrating that such one-piece planetary gear carriers are known.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 16-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam (US 9174741) in view of Norem (US 8585536).
Regarding claims 1, 2, 6-7, and 16;
Suntharalingam discloses a rotor mast for a helicopter, comprising: a mast shaft portion (310, 510) configured adjacent to a hub of a rotor system (102) when the mast shaft portion is in operative engagement on the helicopter; a carrier portion (350, 570) configured adjacent to a main rotor gear box of the helicopter (Figures 5 and 7); a plurality of posts (see the center of the pinion gears); a plurality of pinion gears (348, 568) mounted on the posts. Suntharalingam further discloses that the carrier portion and mast shaft portion are formed as an integral portion (“In the illustrated example, the planet carrier 350 is non-rotatably coupled to the drive shaft 310, and may optionally be integrally formed with the drive shaft 310” and “In the illustrated example, the planet carrier 570 is non-rotatably coupled to the drive shaft 510, and may optionally be integrally formed with the drive shaft 510”).
While Suntharalingam discloses the planet carrier and mast shaft portion as an integral, one piece member, Suntharalingam doesn’t show details of the carrier itself besides the generic diagram. Therefore, Suntharalingam fails to teach the carrier portion having a plate and a web; a plurality of frame segments coupling the plate and the web, wherein the frame segments separate the web from the plate at a fixed distance, and wherein the mast shaft portion, the plate, the web, and the frame segments are created by machining a single metal blank; a plurality of first holes in the plate, and a plurality of second holes in the web, wherein pairs of the first and second holes are aligned; and a plurality of roller bearings between the posts and pinion gears.
Norem teaches a planetary carrier and shaft utilized in a gas turbine engine, the carrier having a plate and a web (110, 204, 205, 206); a plurality of frame segments (center of 202, see distance “X” in Figure 4) coupling the plate and the web, wherein the frame segments separate the web from the plate at a fixed distance (distance “X”), and wherein the mast shaft portion, the plate, the web, and the frame segments are created by machining a single metal blank (“In the illustrated embodiment, the carrier frame 112 is fabricated from a single piece of material such as, for example, steel, titanium, or aluminum…The output shaft 114 is presented in this embodiment as being integrally formed with the carrier frame 112”); a plurality of first holes in the plate, and a plurality of second holes in the web, wherein pairs of the first and second holes are aligned (Figure 4, the holes of the plate and web are seen and aligned; the holes are spaced from one another by a distance “d”); and a plurality of roller bearings (108) between the posts (aligned with axis 103) and pinion gears (106).
Because Suntharalingam discloses the mast shaft portion and planetary carrier portion are formed in an integral one-piece manner, and the mast shaft portion and planetary carrier portion utilized in the context of a gas turbine engine providing an input and can alternatively be utilized for a helicopter, and because Norem teaches a shaft and planetary carrier utilized in a gas turbine engine with the shaft/carrier formed of a single piece of material that would therefore be compatible with a shaft/carrier arrangement as in Suntharalingam, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planetary carrier of Suntharalingam such that it is constructed as the planetary carrier as in Norem, therein the carrier portion having a plate and a web; a plurality of frame segments coupling the plate and the web, wherein the frame segments separate the web from the plate at a fixed distance, and wherein the mast shaft portion, the plate, the web, and the frame segments are created by machining a single metal blank; a plurality of first holes in the plate, and a plurality of second holes in the web, wherein pairs of the first and second holes are aligned; and a plurality of roller bearings between the posts and pinion gears for the purposes of providing the frame is light in weight, thus providing additional benefits to the assembly by reducing a usage amount of material resources, and minimizing a total weight of the carrier frame.
	Regarding claims 17, 19, and 20, Suntharalingam in view of Norem teaches the rotor mast according to claim 16 above. Suntharalingam as modified by Norem further teaches the open region of the web is configured to allow a sun gear (Norem, 102; Suntharalingam, 344, 564) to mesh with the pinion gears, and the pinion gears are positioned to all mesh with a ring gear simultaneously, the rotor mast is configured to rotate in response to the sun gear rotating the pinion gears against the ring gear. (Suntharalingam, 346, 566; Norem, 116). 
Claims 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam (US 9174741) in view of Norem (US 8585536), and further in view of Modrzejewski et al. (US 9964184), hereinafter referenced as Modrzejewski.
Regarding claims 8-9 and 12-13,
Suntharalingam discloses a propulsion system for a helicopter, the propulsion system comprising: a mast shaft portion (310, 510) configured adjacent to a hub of a rotor system (102) when the mast shaft portion is in operative engagement on the helicopter, the rotor including a plurality of rotor blades (Figure 1) coupled to the hub of the rotor system; a carrier portion (350, 570) configured adjacent to a main rotor gear box of the helicopter (Figures 5 and 7); a plurality of posts (see the center of the pinion gears); a plurality of pinion gears (348, 568) mounted on the posts. Suntharalingam further discloses that the carrier portion and mast shaft portion are formed as an integral portion (“In the illustrated example, the planet carrier 350 is non-rotatably coupled to the drive shaft 310, and may optionally be integrally formed with the drive shaft 310” and “In the illustrated example, the planet carrier 570 is non-rotatably coupled to the drive shaft 510, and may optionally be integrally formed with the drive shaft 510”). The gearbox (Figures 5 and 7) is configured adjacent to the carrier portion, 
Suntharalingam teaches the rotor mast for a rotorcraft such as helicopter, and fails to teach a proprotor. While Suntharalingam discloses the planet carrier and mast shaft portion as an integral, one piece member, Suntharalingam doesn’t show details of the carrier itself besides the generic diagram. Therefore, Suntharalingam fails to teach the carrier portion having a plate and a web; a plurality of frame segments coupling the plate and the web, wherein the frame segments separate the web from the plate at a fixed distance, and wherein the mast shaft portion, the plate, the web, and the frame segments are created by machining a single metal blank; a plurality of first holes in the plate, and a plurality of second holes in the web, wherein pairs of the first and second holes are aligned; and a plurality of roller bearings between the posts and pinion gears, the pinion gears mounted between the plate and web of the carrier portion.
Modrzejewski teaches a rotor mast that is useable with a helicopter rotorcraft (Figure 3) and a proprotor (Figures 1-2) with a hub (115, 117) and blades (121). The proprotor includes a gearbox connecting to the mast causing the blades to rotate.
Norem teaches a planetary carrier and shaft utilized in a gas turbine engine, the carrier having a plate and a web (110, 204, 205, 206); a plurality of frame segments (center of 202, see distance “X” in Figure 4) coupling the plate and the web, wherein the frame segments separate the web from the plate at a fixed distance (distance “X”), and wherein the mast shaft portion, the plate, the web, and the frame segments are created by machining a single metal blank (“In the illustrated embodiment, the carrier frame 112 is fabricated from a single piece of material such as, for example, steel, titanium, or aluminum…The output shaft 114 is presented in this embodiment as being integrally formed with the carrier frame 112”); a plurality of first holes in the plate, and a plurality of second holes in the web, wherein pairs of the first and second holes are aligned (Figure 4, the holes of the plate and web are seen and aligned; the holes are spaced from one another by a distance “d”); and a plurality of roller bearings (108) between the posts (aligned with axis 103) and pinion gears (106).
Because Suntharalingam discloses the mast shaft portion and planetary carrier portion are formed in an integral one-piece manner, and the mast shaft portion and planetary carrier portion utilized in the context of a gas turbine engine providing an input and can alternatively be utilized for a helicopter, and because Norem teaches a shaft and planetary carrier utilized in a gas turbine engine with the shaft/carrier formed of a single piece of material that would therefore be compatible with a shaft/carrier arrangement as in Suntharalingam, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planetary carrier of Suntharalingam such that it is constructed as the planetary carrier as in Norem, therein the carrier portion having a plate and a web; a plurality of frame segments coupling the plate and the web, wherein the frame segments separate the web from the plate at a fixed distance, and wherein the mast shaft portion, the plate, the web, and the frame segments are created by machining a single metal blank; a plurality of first holes in the plate, and a plurality of second holes in the web, wherein pairs of the first and second holes are aligned; and a plurality of roller bearings between the posts and pinion gears for the purposes of providing the frame is light in weight, thus providing additional benefits to the assembly by reducing a usage amount of material resources, and minimizing a total weight of the carrier frame.
Because Suntharalingam discloses a rotor mast with a pinion gear arrangement connected to the engine of the aircraft which includes a helicopter, and because Modrzejewski teaches that gear arrangements are utilized to transmit forces from the engine in both helicopter rotors and proprotors, and can be utilized in each, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Suntharalingam such that it includes a proprotor as taught by Modrzejewski for the purposes of utilizing the rotor mast in a tiltrotor for the purposes of combining the VTOL capability of a helicopter with the speed and range of a conventional fixed-wing aircraft. 
Suntharalingam as modified by Norem further teaches the open region of the web is configured to allow a sun gear (Norem, 102; Suntharalingam, 344, 564) to mesh with the pinion gears, and the pinion gears are positioned to all mesh with a ring gear simultaneously, the rotor mast is configured to rotate in response to the sun gear rotating the pinion gears against the ring gear. (Suntharalingam, 346, 566; Norem, 116). 
Regarding claim 14, Suntharalingam in view of Norem and Modrzejewski teaches the propulsion system according to claim 8 above. Suntharalingam further discloses wherein the rotation of the pinion gears against the ring gear causes the mast shaft to rotate (Suntharalingam, Figures 5 and 7).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam (US 9174741) in view of Norem (US 8585536), and further in view of Modrzejewski et al. (US 9964184), hereinafter referenced as Modrzejewski.
Suntharalingam in view of Norem and Modrzejewski teaches the propulsion system according to claim 8 above.
	Suntharalingam as modified fails to teach a spindle gearbox coupled to the proprotor gearbox, the rotor mast having a rotor mast axis of rotation that is perpendicular to the conversion axis of the spindle gearbox.
	Williams teaches a proprotor gearbox (46) with a rotational axis of rotation that is along a rotor mast (78) and a spindle gearbox (44) with a conversion axis (50) which is arranged perpendicularly with respect to the rotational axis of the proprotor gearbox.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Suntharalingam as modified by Modrzejewski (which is a tiltarotor) such that a spindle gearbox coupled to the proprotor gearbox, the rotor mast having a rotor mast axis of rotation that is perpendicular to the conversion axis of the spindle gearbox as taught by Williams for the purposes of tilting the axis of the rotor of the proprotor in order to transition from helicopter mode and airplane mode, and vice versa.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745